Name: Council Regulation (EEC) No 3514/81 of 3 December 1981 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco (1982)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/4 10. 12. 81Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3514/81 of 3 December 1981 on die conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Kingdom of Morocco concerning die import into the Community of preserved fruit salads originating in Morocco (1982) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco is hereby approved on behalf of the Commu ­ nity. The text of the Agreement is annexed to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (') was signed on 27 April 1976 and entered into force on 1 November 1978 ; Whereas the Agreement in the form of an exchange of letters between the European Economic Commu ­ nity and the Kingdom of Morocco concerning the import into the Community of preserved fruit salads originating in Morocco should be approved, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment for the purpose of binding the Community. Article 3HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The Agreement in the form of an exchange of letters between the European Economic Community and the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 December 1981 . For the Council The President T. KING (&gt;) OJ No L 264, 27 . 9 . 1978, p . 2. .